DETAILED ACTION

This action is in response to the application filed on 11/26/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Batarseh et al. (US 2001/0046146) in view of Phadke et al. (US 2008/0285184) and Someya (US Patent 6323623). 	Regarding claim 11, Batarseh et al. discloses (see fig. 1) a method for converting .
Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Batarseh et al. (US 2001/0046146) in view of Phadke et al. (US 2008/0285184), Someya (US Patent 6323623) and Starkweather (US 2013/0002230). 	Regarding claim 17, Bataresh et al. does not disclose avoiding harvesting one or .
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Batarseh et al. (US 2001/0046146) in view of Phadke et al. (US 2008/0285184), Someya (US Patent 6323623) and Canfield et al. (US 2007/0236200). 	Regarding claim 20, Baratesh et al. does not disclose tracking a behavior of a load; predicting a future behavior of the load based on the tracked behavior; and controlling the one or more switches based on the predicted future behavior. 	Canfield et al. discloses (see fig. 9-11) tracking a behavior of a load attached to an output (operation of 210,211, 230); predicting a future behavior of the load based on the tracked behavior (see paragraph 0063); and controlling one or more switches based on the predicted future behavior (operation of 210, 211,230, used in controlling operation of switches in 60). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the converter of Baratesh et al. to include the features of Canfield et al. because it’s used as a means to determine a future operating state, which can be used to adjust operations to increase operational efficiencies.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art fails to teach or disclose an alternating current (AC) to direct current (DC) power converter comprising: a controller subsystem coupled to the EMI filter, the AC rectifier, the AC-DC converter, and the DC-DC convert, wherein the controller subsystem is configured to: calculate a power conversion efficiency based on a calculated value of the output power and a calculated value of the input power; control the AC-DC converter and DC-DC converter to adjust an operating condition; and control the AC-DC converter and DC-DC converter to selectively harvest different portions of the input AC waveform based on a change in the operating condition, in combination with all of the limitations set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838